DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 19-20 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 30 June 2022, with respect to Claims 1-12 and 19-20 have been fully considered and are persuasive.  The 103 rejection of Claims 1-12 and 19-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, and the corresponding arguments, are considered persuasive. Specifically, the inclusion of the limitation “perform a first operation identified based on the detected pen signal identified through the sensing panel while continuing to disregard the information on the position of the stylus pen included in the received at least one communication signal” is considered novel when taken as a whole with the other claim limitations. The Examiner found this more persuasive after the interview in which the Applicant’s representative presented to the Examiner that the first operation was a button press operation that had nothing to do with the location, position or gesture sensing of the stylus pen. It should be noted that until the pen signal is not detected by the sensing panel, then no gesture sensing can occur. As applicant’s note in the Remarks, page 9, this is done to clarify how the pen goes from a non-contact active stylus using gesture recognition to a passive stylus that relies solely on the contact with the touch screen and no other communication methods. Support for the proposed amendment can be found in Fig. 7 of the original disclosure. The prior art of record teaches a stylus pen that communicates with a sensing panel but fails to teach the current amendments. As such, Claims 1-12 and 19-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627